Citation Nr: 1105385	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) from May 15, 2007, to 
August 31, 2009.

3.  Entitlement to a disability rating in excess of 30 percent 
for PTSD from September 1, 2009, to the present.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 until December 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  

In accordance with the opinion of the Court of Appeals for 
Veterans Claims (Court), TDIU has been included as an issue on 
appeal, as it is part and parcel of the claim for an increased 
disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

The issues of an increased rating for PTSD from September 1, 
2009, to the present and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is 
related to acoustic trauma in active service.  

2.  From May 15, 2007, to August 31, 2009, the preponderance of 
the evidence shows that the Veteran's PTSD disorder more closely 
approximated occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for a disability rating in excess of 30 percent 
for PTSD from May 15, 2007, to August 31, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.41, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

By letters dated in May 2007 and September 2007, the Veteran was 
notified of the information and evidence necessary to 
substantiate his claims.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected PTSD, an increased rating is a "downstream" 
issue.  Once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  

VA satisfied the notice requirements under Dingess by letter 
dated in May 2007, wherein VA informed the Veteran as to the type 
of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the Veteran 
prior to the transfer and certification of his case to the Board, 
and thus, compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided an 
appropriate VA medical examination.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 


In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
 
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303. 
 
Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value. 



Tinnitus

The Veteran seeks service connection for tinnitus as a result of 
noise exposure during service.  Having carefully considered the 
claim in light of the record and the applicable law, the Board is 
of the opinion that the evidence is at an approximate balance and 
the appeal will be granted.

The Veteran has a current diagnosis of tinnitus as reflected in a 
May 2007 VA treatment record.  The remaining question, therefore, 
is whether there is evidence of an in-service occurrence of an 
injury or disease and medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.

The Veteran's service personnel records confirm his service in 
the U.S. Army from April 1968 until December 1969, to include 
service in the Republic of Vietnam.  His DD 214 lists his 
military occupational specialty as a radio operator.  These 
records do not indicate that the Veteran received any awards or 
decorations indicative of combat.  

The Veteran's service treatment records have been reviewed and 
fail to document complaints or treatment for tinnitus during 
service.  The October 1967 pre-induction report of medical 
examination shows that the clinical examination of the Veteran's 
ears was generally normal; the audiological examination did not 
show hearing loss within the meaning of VA regulations.  
Similarly, the December 1969 separation report of medical 
examination reflects that the clinical examination of the 
Veteran's ears was normal.  The report essentially reflects that 
an audiological examination was not preformed at that time, as 
the audiometer was "inoperable."  On the associated December 
1969 separation report of medical history, the Veteran denied 
having hearing loss or ear trouble.

The Veteran's private medical records reflect treatment for ear 
disorders, to include hearing loss and status post stapedectomy 
of the left ear, but are negative for reports or diagnoses of 
tinnitus.


VA outpatient treatment records document the Veteran's reports of 
tinnitus.   
As noted above, he was diagnosed with tinnitus in May 2007.  In 
July 2007, the Veteran reported having periodic bilateral 
tinnitus, which had become more frequent.  He was noted to have a 
history of military noise exposure.  

In May 2008, the Veteran underwent a VA audiologic examination, 
for which the claims file was reviewed by a VA examiner.  The 
examiner noted that the Veteran's military history of noise 
exposure was significant for service in Vietnam.  The Veteran 
reported an incident in Vietnam during which a rocket landed 
close in his proximity; he stated that he had ringing in his ears 
following the incident, which subsided after a few days.  He 
described his tinnitus as a high pitched sound that used to occur 
daily; however the frequency of the occurrence had decreased to a 
few times a week.  Although the Veteran underwent a clinical 
examination, the examiner did not provide a specific diagnosis of 
tinnitus; a diagnosis of bilateral hearing loss was provided.  
Based on the Veteran's report of in-service acoustic trauma and 
the absence of a separation audiogram, the examiner opined that 
it was at least as likely as not that the Veteran's military 
noise exposure contributed to his hearing loss.  In contrast, the 
examiner opined that it was less likely than not that his 
military noise exposure contributed to his tinnitus, given the 
Veteran's report of intermittent tinnitus that may have started 
in his 30's.  

In a September 2009 statement, the Veteran further asserted his 
belief that service connection is warranted for his tinnitus.  He 
essentially reported that his tinnitus began during his service 
in Vietnam; however he did not report it as there were more 
"serious issues" at that time.  He said that his tinnitus 
condition "seemed small at that time" and "not worth 
mentioning."  The Veteran reported that his tinnitus was a daily 
occurrence.  

During the May 2010 Travel Board hearing, the Veteran provided 
additional testimony in support of his claim.  He reported that 
his tinnitus began following the in-service rocket incident and 
he essentially testified that it continued thereafter.  The 
Veteran stated that he initially thought the presence of his 
tinnitus was normal and that he had experienced the 
symptomatology "forever."  

Having reviewed the evidence of record, the Board finds that 
service connection is warranted for tinnitus.  As noted above, in 
order to establish service connection for the claimed disorder, 
there must be (1) evidence of a current disability; (2) evidence 
of in-service incurrence or aggravation of a disease or injury; 
and (3) evidence of a nexus between the two.  See Hickson, 12 
Vet. App. at 253.

It is undisputed that the Veteran currently experiences bilateral 
tinnitus, as shown by May 2007 VA treatment record, which 
includes a diagnosis of tinnitus.  Hickson element (1) is 
therefore satisfied.

With respect to Hickson element (2), the Veteran's service 
treatment records do not indicate that tinnitus was diagnosed 
during service. 

Concerning in-service injury, in numerous statements provided 
throughout the pendency of the appeal, the Veteran explained that 
he experienced acoustic trauma when a rocket landed in his 
proximity during his service in Vietnam.  The RO has already 
conceded that the Veteran experienced in-service noise exposure 
in conjunction with this claim and also in granting service 
connection for bilateral hearing loss.  The May 2008 VA examiner 
similarly conceded exposure to acoustic trauma in service.  
Similarly, the Board has no reason to question the credibility of 
the Veteran's statements and testimony as to this issue and it is 
noted that acoustic trauma would certainly be consisting with the 
Veteran's documented service in Vietnam.  

Moreover, the Board acknowledges that the Veteran is indeed 
competent to testify as to the observable aspects of tinnitus.  
As tinnitus is a diagnosis based on purely subjective complaints, 
the Board may accept his statements in this regard.  Indeed, in 
Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Id.  Furthermore, the Board finds the Veteran's 
testimony to be credible as there are no conflicting statements 
in the record nor is there any evidence suggesting the Veteran 
was mistaken.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cr. 
2006).  While the claims file includes the Veteran's report that 
the tinnitus he initially experienced in-service subsided, he 
also essentially testified that he failed to report his 
continuing symptoms because he believed his symptoms "seemed 
small at that time."  The Board finds his testimony with regards 
to the reasons he failed to report his symptoms to be credible in 
this regard, as he has submitted consistent statements to this 
effect.  Again, the Board highlights that the Veteran's military 
noise exposure has been conceded.  Therefore, for the purposes of 
this decision, the Board concludes that the Veteran sustained 
exposure to acoustic trauma during service.

Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  See Dorland's Illustrated Medical Dictionary, 1914 
(30th ed. 2003).  Because tinnitus is "subjective," its 
existence is generally determined by whether or not the Veteran 
claims to experience it.  For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, to providing 
statements and testimony to the effect of sustaining acoustic 
trauma in service, the Veteran has also indicated that he 
experienced symptoms of tinnitus during his military service and 
thereafter.  Again, the Board highlights that the Veteran is 
competent, and in this instance, credible to report the in-
service onset of his tinnitus symptoms and the continuation of 
his symptoms following his separation from service.  As such, 
there is sufficient evidence to satisfy Hickson element (2), in-
service incurrence of injury, in the form of both acoustic trauma 
and manifestations of tinnitus.

Finally, with respect to crucial Hickson element (3), nexus or 
relationship, the question presented in this case, is the 
relationship, if any, between the Veteran's tinnitus and his 
military service.  In view of the Veteran's in-service noise 
exposure, the Board finds his lay assertions regarding continuity 
and chronicity of tinnitus in and since service to be probative, 
credible, and persuasive, as well as being indicative that he has 
had bilateral tinnitus since service as a result of acoustic 
trauma in service. 

Although the May 2008 examiner was unable to relate the Veteran's 
tinnitus to his in-service acoustic trauma, the Board finds that 
at the very least, there exists an approximate balance of 
evidence for and against the Veteran's tinnitus claim.  In this 
regard, the Board that the May 2008 VA examiner relied heavily on 
the fact that the Veteran was discharged from service with 
clinically normal hearing in rendering her opinion against the 
claim.  However, her opinion runs counter to VA law and 
regulations which permit service connection for hearing loss even 
in those cases where hearing loss is not noted in service.  See 
Hensley v. Brown, 5 Vet. App. at 160 (observing that "[W]hen 
audiometric test results at a veteran's separation from service 
do not meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.").  More, the opinion does not take into account the 
Veteran's subsequent testimony essentially that he initially 
believed his tinnitus was normal and that the problem was too 
insignificant to report.  When the evidence for and against the 
claim is in relative equipoise, by law, the Board must resolve 
all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt 
in the Veteran's favor, the Board concludes that a grant of 
service connection for tinnitus is warranted.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the 
Board will exercise its discretion to find that the evidence is 
in relative equipoise and conclude that entitlement to service 
connection for tinnitus is warranted.  Id. 



Legal Criteria for Initial Increased Disability Ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  In this regard, 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Id. at 510. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the 
claimant.  Id.  

PTSD

The Veteran was initially granted service connection for PTSD by 
way of the June 2008 rating decision and was assigned a 30 
percent disability rating under Diagnostic Code 9411, effective 
May 15, 2007, the day his claim was received.  The Veteran 
disagrees with this assignment and contends that a higher rating 
is warranted. 

In the present case, the Veteran's service-connected PTSD is 
currently evaluated pursuant to the criteria set forth in 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 30 percent 
disability rating is appropriate when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  38 C.F.R. § 
4.130.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
See Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 1994.

The Veteran's VA medical records show intermittent treatment for 
his PTSD.  A May 2007 treatment record shows that the Veteran 
reported his symptoms to include emotional ups and downs, anger, 
and deep sadness.  He reported that he was divorced and had 
difficulty with romantic relationships.  The Veteran indicated 
that he had lost some "key" jobs, but that he was pursuing a 
master's degree.  On objective testing, the Veteran presented 
with a somewhat blunted affect and depressed mood.  He was well 
dressed and groomed.  No thought disorders, or suicidal or 
homicidal ideations were evidenced.  The Veteran reported 
occasional thoughts of not wanting to be around, and going off 
into the woods without food, but no intent or plan.  He was noted 
to have long standing depressive symptoms consistent with 
dysthymia.  

A July 2007 treatment record shows that the Veteran reported 
experiencing anxiety, depression at times, and feelings of being 
too emotional.  On the objective evaluation, the Veteran was 
oriented in three spheres and without any suicidal or homicidal 
ideations or psychosis.  His thoughts were coherent and goal-
oriented.  His GAF score was 66.

In April 2008, the Veteran underwent a VA PTSD examination. He 
reported his symptoms to include sleep disturbances, an overall 
lack of enjoyment in previously enjoyable activities, feelings of 
guilt, poor concentration, increased sensitivity to criticism, 
and issues with anger control.  He reported episodes of suicidal 
ideations that "come and go."  The Veteran reported feeling 
suicidal two to three times a year, but without any clear intent 
or plan.  He also described chronic anxiety, specifically about 
his finances and his career.  It was noted that the Veteran was 
employed as a substitute teacher; however, he expressed fear that 
he would get it trouble and lose his job.  The Veteran reported 
that he was pursuing a master's degree in education.  He 
described having daily depression and anxiety, which he 
characterized as moderate.  The Veteran stated that his symptoms 
did not keep him from being able to work or attend school.  He 
reported frequently having to leave jobs due to interpersonal 
conflict with supervisors and other employees.  The Veteran 
stated that he did have several close friends and that he enjoyed 
some leisure pursuits.  

On the mental status examination, the Veteran was clean-kempt, 
groomed, and cooperative.  The Veteran maintained appropriate eye 
contact and did not demonstrate any inappropriate behaviors.  
There were no identified impairments in thought process or 
communication.  His speech was within normal limits, without 
irrelevant, illogical, or obscure speech patterns.  The 
examination was negative for reports of delusions or 
hallucinations.  The Veteran denied any anxiety attacks.  He 
denied any suicidal or homicidal ideations.  The Veteran was 
oriented in all spheres and denied any memory loss or impairment.  
The examination was negative for evidence of obsessive or 
ritualistic behaviors.  There were no identified impairments 
regarding impulse control.  The Veteran was noted to have issues 
with frequent night time awakenings and poor sleep.  The examiner 
determined that the Veteran clearly broadcasted the criteria for 
depression and anxiety.   His GAF score was recorded as 61.

Following the evaluation, the examiner determined that the 
Veteran met three out of the four criteria for PTSD.  His 
symptoms were noted to include the following:  recollection and 
dreams of traumatic events; intense psychologic and physical 
reaction to cues reminiscent of his military service; avoidance 
behaviors; feelings of estrangement; sleep disturbances; issues 
around anger and irritability; and difficulty with concentration.  
He noted that the Veteran had a rather inconsistent employment 
record and problems in his family functioning and relationships.  
The examiner also attributed the Veteran's difficulty in 
concentrating to his PTSD.  He opined that due to his PTSD, the 
Veteran experienced occasional decrease in work efficiency and 
intermittent periods of his inability to perform occupational 
tasks, as well as issues around interpersonal relationships.  
Overall, the examiner found to the Veteran to be at a 
satisfactory level with respect to his occupational functioning.  

In his November 2008 notice of disagreement, the Veteran further 
asserted his belief that a higher rating is warranted for his 
PTSD.  He essentially reported that his symptoms included a loss 
of jobs and relationships due to uncontrolled anger.  He reported 
having stress-related confrontations with employees and 
employers, two failed marriages, and broken relationships due to 
his escalated aggressive and confrontational behavior.  

In examining the evidence in this case, the Board concludes that 
the findings do not approximate the criteria for the assignment 
of a higher disability rating for PTSD greater than 30 percent 
from May 15, 2007 to August 31, 2009.  In this regard, the 
evidence during the respective time periods shows that the 
Veteran's PTSD has primarily been manifested by evidence of 
occupational and social impairments with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, sleep impairments, anger, avoidance behaviors, impaired 
concentration, and impairments in his social and occupational 
relationships.  His GAF score for this time period has ranged 
from 61 to 66, which is overall indicative of mild impairments in 
social and occupational functioning.  

Although the Veteran's disability was found to be consistently 
manifested by the symptoms noted above, the Board does not find 
that the Veteran's symptoms were consistent with the type of 
impaired thinking, judgment, and motivation required for a 50 
percent disability rating, and clearly, the evidence does not 
demonstrate deficiencies in most areas or total social and 
industrial impairment for even higher ratings under the 
applicable rating criteria.  While the Veteran was noted to have 
anger issues, intermittent reports of passive suicidal ideations, 
and impairments in his occupational and familial relationships 
and functioning due to anger, the Veteran demonstrated few, if 
any, of the remaining criteria necessary for disability rating 
higher than 30 percent.  Indeed, the medical and lay evidence of 
record is negative for indications of flattened affect, speech 
disturbances, panic attacks, difficulty understanding complex 
commands, memory impairments, or impairments in judgment and 
thinking.  Here, the Board notes that the April 2008 VA 
examination was negative for impairments in thought process, 
communication, memory, or impulse control, as well as the 
presence of anxiety attacks.  Accordingly, the Board finds that 
the Veteran's PTSD symptomatology does not approximate the 
criteria for a rating higher than 30 percent disabling.  

In this regard, the Board finds the April 2008 VA examiner's 
opinion to be probative.  The examiner concluded, based on a 
review of the claims file and clinical examination of the 
Veteran, that the Veteran's PTSD symptoms resulted in an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  The examiner's 
opinion is considered probative as it is definitive and based on 
a clinical evaluation of the Veteran.  Accordingly, the opinion 
is found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

The Board has considered the Veteran's statements as to the 
nature and severity of his PTSD symptomatology.  The Veteran is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased evaluation 
or that the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).   

Accordingly, the Board finds that overall disability picture most 
closely approximates the criteria for a 30 percent disability 
rating.  As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since service 
connection was made effective (i.e., different percentage ratings 
for different periods of time).  Fenderson, 12 Vet. App. at 119.  
However, there appears to be no identifiable period of time 
during this period on appeal during which the PTSD symptomatology 
warranted a staged rating. 

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the 
disability rating assigned for his PTSD for this identified 
period contemplates the level of impairment reported by the 
Veteran, and there is no aspect of the Veteran's disability that 
is not contemplated by the schedular criteria.  Indeed, while 
higher ratings are available for the Veteran's disability, his 
symptomatology simply does not meet the criteria for a higher 
rating at any time during the period currently on appeal.  
Moreover, the Veteran reported during the April 2008 VA 
examination that his PTSD symptoms did not prevent his from 
working or attending school.  The April 2008 VA examination 
essentially concluded that the Veteran functioned at a 
satisfactory level with respect to his occupational functioning.  
For these reasons, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In conclusion, the Board finds that the criteria for a disability 
rating in excess of 30 percent from May 15, 2007 to August 31, 
2009, for PTSD have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER


Service connection for tinnitus is granted, subject to the laws 
and regulations governing monetary awards.

A disability rating in excess of 30 percent from May 15, 2007, to 
August 31, 2009, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
remaining PTSD and TDIU claims.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  VA 
has a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 
3.159(c).

PTSD from September 1, 2009 to present

As noted above, the Veteran has claimed that his service-
connected PTSD is more severe than what is reflected by the 
currently assigned 30 percent disability rating.  
In support of his claim, the Veteran provided lay statements that 
essentially indicate that his PTSD symptoms may have increased in 
severity.  In a September 2009 statement, the Veteran essentially 
reported that he only had one friend, had lost nearly every job 
due to termination, had difficulty with his memory, and had 
feelings of isolation.  The claims file reflects that the Veteran 
underwent a private examination in November 2009, the results 
from which suggest a possible increase in the severity of the 
Veteran's PTSD symptomatology.  During the May 2010 Travel Board 
hearing, the Veteran essentially testified that his psychiatric 
symptomatology has gotten worse since the private psychiatric 
examination in November 2009, as he had become "practically 
immobile" due to his psychiatric symptoms.  In light of the 
evidence suggesting a possible increase in the severity of the 
Veteran's PTSD symptoms, and the Veteran's assertions as to an 
increase in his symptomatology, the Board finds that additional 
development is warranted to determine the current level of 
disability due to the Veteran's service-connected PTSD.  As such, 
VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, severity and 
manifestations of the Veteran's service-connected PTSD.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.

TDIU

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In a November 2009 private PTSD evaluation report, a 
private examiner concluded, following a psychological 
examination, that the Veteran was unable to keep a job due to his 
anger issues.  During the May 2010 Travel Board hearing 
examination, the Veteran essentially reported that he had been 
fired from multiple jobs and was unable to obtain employment due 
to his PTSD symptoms.  The Board notes that a request for TDIU 
benefits, whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice, 22 Vet. App. 447.  Additionally, as noted above, the claim 
for an increased rating for PTSD from September 1, 2009, to the 
present has been remanded for additional development, the outcome 
of which could possibly have bearing on whether the Veteran meets 
the criteria for TDIU benefits.  As such, the Board finds that 
the issue of whether the Veteran is entitled to TDIU is 
inextricably intertwined with his increased rating claim.  
Therefore, the issue of a TDIU will be held in abeyance pending 
completion of the additional development discussed above.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).  In this 
regard, the RO/AMC may decide to pursue further development of 
the Veteran's employment history, or to obtain additional medical 
evidence or medical opinion, as is deemed necessary to develop 
the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA mental disorders 
examination to determine the current severity 
of his service-connected PTSD.  The claims 
file and a copy of this Remand must be made 
available to the examiner for review and the 
examination report should note that review.  
The report of the examiner should be 
comprehensive.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology found 
to be present.  All necessary and indicated 
special studies or tests, to include 
psychological testing, should be 
accomplished.  The examiner shall assign a 
numerical code under the Global Assessment of 
Functioning Scale (GAF).  The examiner also 
should indicate the degree of social and 
occupational impairment due to PTSD. 

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide an opinion, he 
or she should so indicate and explain why an 
opinion cannot be reached.

2.  The RO/AMC shall then readjudicate the 
Veteran's claim for an increased rating for 
PTSD from September 1, 2009; and adjudicate 
whether the Veteran is entitled to TDIU under 
the provisions of 38 C.F.R. § 4.16 on the 
basis of the Veteran's service-connected 
disabilities.  In so doing, the RO/AMC may 
decide to pursue further development of the 
Veteran's employment history, or to obtain 
additional medical evidence or medical 
opinion, as is deemed necessary. 

3.  If the decision with respect to the 
claims remain adverse to the Veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time within 
which to respond thereto.  Thereafter, the 
case should be returned to the Board 
following the purpose of appellate 
disposition. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


